DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 11,265,504 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 15, 18 and 20 are obvious variants and encompassed by claims 1-3 and 5-7 of U.S. Patent No. 11,265,504 B2 as shown in the table below.

Instant Application
U.S. Patent No. 11,265,504 B2
1. An imaging device, comprising:
a pixel unit including at least a first pixel, a second pixel, a third pixel, and a fourth pixel,

wherein the at least first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color,

wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first exposure time, and
wherein a third pixel signal output from the third pixel corresponds to a second exposure time different from the first exposure time.
1. An imaging device, comprising:
a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
2. The imaging device according to claim 1, wherein a fourth pixel signal output from the fourth pixel corresponds to the second exposure time.
2. The imaging device according to claim 14, wherein the third pixel and the fourth pixel are adjacent each other in another diagonal direction and have a second sensitivity or a second exposure time.
3. The imaging device according to claim 1, wherein a floating diffusion element is shared by the at least first, second, third, and fourth pixels.
3. The imaging device according to claim 15, wherein the floating diffusion element is shared by the first, the second, the third, and the fourth pixels.
5. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to a floating diffusion element.
5. The imaging device according to claim 16, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
6. The imaging device according to claim 2, wherein the third pixel signal output from the third pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to a floating diffusion element.
6. The imaging device according to claim 16, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
7. The imaging device according to claim 1, wherein the pixels are arranged in rows and columns.
7. The imaging device according to claim 14, wherein the pixels are arranged in rows and columns, and wherein the third pixel and the fourth pixel are adjacent in another diagonal direction.
15. An imaging device, comprising: 
a pixel unit including a plurality of pixels arranged in a matrix pattern, 

wherein n pixels are formed in each of the plurality of pixels, and 
wherein n is an integer greater than or equal to four, 
the n pixels are classified into M groups having the same exposure time conditions, and 
wherein M is an integer that is equal to or greater than two.
1. An imaging device, comprising:
a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.
18. The imaging device according to claim 15, wherein each group of pixels includes two or more pixels that share a floating diffusion portion, and wherein at least one of two read-out modes simultaneously reads pixel signals from the two or more pixels in each group and adds the pixel signals on the floating diffusion portion.
5. The imaging device according to claim 16, wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
6. The imaging device according to claim 16, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.




20. The imaging device according to claim 15, wherein the n pixels share a color filter of a single color.
1. An imaging device, comprising:
a pixel unit having a first pixel, a second pixel, a third pixel, and a fourth pixel arranged in a 2x2 matrix,
wherein the first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color and a floating diffusion element,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time, and
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel.


	It should be noted that, in claim 15, “n pixels” are met by first pixel, second pixel, third pixel, and fourth pixel in claim 1 of U.S. Patent No. 11,265,504 B2; “M groups” are met by two groups of pixels in U.S. Patent No. 11,265,504 B2 - first pixel and second pixel form the first group, and third pixel and fourth form the second group.
	It should also be noted, in claim 18, the two readout modes are met by the readout mode in claim 5 and the readout mode in claim 6 of U.S. Patent No. 11,265,504 B2.


Claims 1-3, 5-7, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of U.S. Patent No. 10,616,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 15, 18 and 20 are obvious variants and encompassed by claims 1-2 and 5-8 of U.S. Patent No. 10,616,522 B2 as shown in the table below.

Instant Application
U.S. Patent No. 10,616,522 B2
1. An imaging device, comprising:
a pixel unit including at least a first pixel, a second pixel, a third pixel, and a fourth pixel,
wherein the at least first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color,



wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first exposure time, and
wherein a third pixel signal output from the third pixel corresponds to a second exposure time different from the first exposure time.
1. An imaging device, comprising:
a pixel unit having pixels sharing a color filter of a single color, wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and
a floating diffusion element that is shared by the first, the second, the third and the fourth pixels,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time,
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel,
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.
2. The imaging device according to claim 1, wherein a fourth pixel signal output from the fourth pixel corresponds to the second exposure time.
2. The imaging device according to claim 1, wherein the third pixel and the fourth pixel are adjacent and have a second sensitivity or a second exposure time, and wherein a third pixel signal output from the third pixel is added to a fourth pixel signal output from the fourth pixel.
3. The imaging device according to claim 1, wherein a floating diffusion element is shared by the at least first, second, third, and fourth pixels.
6. The imaging device according to claim 1, wherein the floating diffusion element is shared by only the first, the second, the third and the fourth pixels.
5. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to a floating diffusion element.
7. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
6. The imaging device according to claim 2, wherein the third pixel signal output from the third pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to a floating diffusion element.
8. The imaging device according to claim 1, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
7. The imaging device according to claim 1, wherein the pixels are arranged in rows and columns.
5. The imaging device according to claim 1, wherein the pixels are arranged in rows and columns.
15. An imaging device, comprising: 
a pixel unit including a plurality of pixels arranged in a matrix pattern, 
wherein n pixels are formed in each of the plurality of pixels, and 
wherein n is an integer greater than or equal to four, 



the n pixels are classified into M groups having the same exposure time conditions, and 
wherein M is an integer that is equal to or greater than two.
1. An imaging device, comprising:
a pixel unit having pixels sharing a color filter of a single color, wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and
a floating diffusion element that is shared by the first, the second, the third and the fourth pixels,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time,
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel,
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.

18. The imaging device according to claim 15, wherein each group of pixels includes two or more pixels that share a floating diffusion portion, and wherein at least one of two read-out modes simultaneously reads pixel signals from the two or more pixels in each group and adds the pixel signals on the floating diffusion portion.
7. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
8. The imaging device according to claim 1, wherein a third pixel signal output from the third pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
20. The imaging device according to claim 15, wherein the n pixels share a color filter of a single color.
1. An imaging device, comprising:
a pixel unit having pixels sharing a color filter of a single color, wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and
a floating diffusion element that is shared by the first, the second, the third and the fourth pixels,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time,
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel,
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.




Claims 1-3, 5-7, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 9,769,409 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 15, 18 and 20 are obvious variants and encompassed by claims 1 and 5-7 of U.S. Patent No. 9,769,409 B2 as shown in the table below.

Instant Application
U.S. Patent No. 9,769,409 B2
1. An imaging device, comprising:
a pixel unit including at least a first pixel, a second pixel, a third pixel, and a fourth pixel,
wherein the at least first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color,







wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first exposure time, and
wherein a third pixel signal output from the third pixel corresponds to a second exposure time different from the first exposure time.
1. An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and



wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.














2. The imaging device according to claim 1, wherein a fourth pixel signal output from the fourth pixel corresponds to the second exposure time.
1. An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.
3. The imaging device according to claim 1, wherein a floating diffusion element is shared by the at least first, second, third, and fourth pixels.
5. The imaging device according to claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
5. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to a floating diffusion element.
6. The imaging device according to claim 5, wherein the first pixel signal output from the first pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
6. The imaging device according to claim 2, wherein the third pixel signal output from the third pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to a floating diffusion element.
7. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.






7. The imaging device according to claim 1, wherein the pixels are arranged in rows and columns.
1. An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter.
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.
15. An imaging device, comprising: 
a pixel unit including a plurality of pixels arranged in a matrix pattern, 
wherein n pixels are formed in each of the plurality of pixels, and 
wherein n is an integer greater than or equal to four, 






the n pixels are classified into M groups having the same exposure time conditions, and 
wherein M is an integer that is equal to or greater than two.
1. An imaging device, comprising:
a pixel unit having a color filter of a single color, the pixel unit including a first, a second, a third and a fourth pixel, wherein the first the second, the third and the fourth pixels share the color filter,
wherein the first pixel is adjacent to the second pixel along a row direction, and the third pixel along a column direction,
wherein the fourth pixel is adjacent to the second pixel along the column direction, and the third pixel along the row direction,
wherein the first and the fourth pixels have a first sensitivity or a first exposure time and the second and the third pixels have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added.
18. The imaging device according to claim 15, wherein each group of pixels includes two or more pixels that share a floating diffusion portion, and wherein at least one of two read-out modes simultaneously reads pixel signals from the two or more pixels in each group and adds the pixel signals on the floating diffusion portion.
6. The imaging device according to claim 5, wherein the first pixel signal output from the first pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
7. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to the floating diffusion element.
20. The imaging device according to claim 15, wherein the n pixels share a color filter of a single color.
1. An imaging device, comprising:
a pixel unit having pixels sharing a color filter of a single color, wherein the pixels comprise a first pixel, a second pixel, a third pixel, and a fourth pixel; and
a floating diffusion element that is shared by the first, the second, the third and the fourth pixels,
wherein the first pixel and the second pixel face each other in a diagonal direction and have a first sensitivity or a first exposure time,
wherein the first sensitivity or the first exposure time is different from a sensitivity or exposure time of at least one of the third pixel and the fourth pixel,
wherein a first pixel signal output from the first pixel is added to a second pixel signal output from the second pixel, and
wherein at least two of the pixels sharing the color filter of the single color are simultaneously read to the floating diffusion element.



Claims 1-3, 5-7, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 9,137,472 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-7, 15, 18 and 20 are obvious variants and encompassed by claims 1 and 3-5 of U.S. Patent No. 9,137,472 B2 as shown in the table below.

Instant Application
U.S. Patent No. 9,137,472 B2
1. An imaging device, comprising:
a pixel unit including at least a first pixel, a second pixel, a third pixel, and a fourth pixel,
wherein the at least first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color,
wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first exposure time, and
wherein a third pixel signal output from the third pixel corresponds to a second exposure time different from the first exposure time.
1. A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively; and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and

wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.








2. The imaging device according to claim 1, wherein a fourth pixel signal output from the fourth pixel corresponds to the second exposure time.
1. A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively; and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.
3. The imaging device according to claim 1, wherein a floating diffusion element is shared by the at least first, second, third, and fourth pixels.
3. The solid-state imaging device according to the claim 1, further comprising a floating diffusion element that is shared by the first, the second, the third and the fourth pixels.
5. The imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to a floating diffusion element.
4. The solid-state imaging device according to the claim 3, wherein the first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
6. The imaging device according to claim 2, wherein the third pixel signal output from the third pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to a floating diffusion element.
5. The solid-state imaging device according to the claim 3, wherein the second pixel signal output from the second pixel and a third pixel signal output from the third pixel are simultaneously read to the floating diffusion element.






7. The imaging device according to claim 1, wherein the pixels are arranged in rows and columns.
1. A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively; and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.
15. An imaging device, comprising: 
a pixel unit including a plurality of pixels arranged in a matrix pattern, 
wherein n pixels are formed in each of the plurality of pixels, and 
wherein n is an integer greater than or equal to four, 
the n pixels are classified into M groups having the same exposure time conditions, and 
wherein M is an integer that is equal to or greater than two.
1. A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively; and

wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.
18. The imaging device according to claim 15, wherein each group of pixels includes two or more pixels that share a floating diffusion portion, and wherein at least one of two read-out modes simultaneously reads pixel signals from the two or more pixels in each group and adds the pixel signals on the floating diffusion portion.
4. The solid-state imaging device according to the claim 3, wherein the first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are simultaneously read to the floating diffusion element.
5. The solid-state imaging device according to the claim 3, wherein the second pixel signal output from the second pixel and a third pixel signal output from the third pixel are simultaneously read to the floating diffusion element.



20. The imaging device according to claim 15, wherein the n pixels share a color filter of a single color.
1. A solid-state imaging device, comprising:
a pixel unit that has a plurality of pixel groups, wherein each of the pixel groups includes a first, a second, a third and a fourth pixel that have a same color filter respectively; and
wherein the first and the fourth pixels arranged on a diagonal direction have a first sensitivity or a first exposure time and the second and the third pixels arranged on an opposite diagonal direction have a second sensitivity or a second exposure time, and
wherein a first pixel signal output from the first pixel and a fourth pixel signal output from the fourth pixel are added and a second pixel signal output from the second pixel and a third pixel signal output from the third pixel are added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 15, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ui (US 2010/0013969 A1) in view of Shibazaki et al. (US 6,999,119 B1) and Funatsu et al. (US 2010/0134648 A1).

As to claim 1, Ui discloses an imaging device (Fig.1: solid-state imaging element 100), comprising:
a pixel unit (Fig.3: one pixel unit DPC) including at least a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig.3: divided pixel cells DPC-A, DPC-D, DPC-B, DPC-C correspond to the first, second, third and fourth pixels, respectively).
wherein the at least first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color ([0066]: “one pixel under a same-color filter is divided into four cells…”).
Ui fails to disclose wherein a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first exposure time, and
wherein a third pixel signal output from the third pixel corresponds to a second exposure time different from the first exposure time.
However, Shibazaki et al. teaches a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first sensitivity (Fig.10; col.22, lines 47-51: pixels 201a and 201b have high degree of sensitivity. Please note that pixel 201a corresponds to the first pixel, and pixel 201b corresponds to the second pixel in the claim), and
wherein a third pixel signal output from the third pixel corresponds to a second sensitivity different from the first sensitivity (Fig.10; col.22, lines 47-51: pixels 201c and 201d have low degree of sensitivity).
On the other hand, Funatsu teaches the sensitivity of the pixels can be changed by changing the exposure time ([0093]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ui with the teaching of Shibazaki and Funatsu such that a first pixel signal output from the first pixel and a second pixel signal output from the second pixel correspond to a first exposure time, and wherein a third pixel signal output from the third pixel corresponds to a second exposure time different from the first exposure time, so as to improve the dynamic range of the image.

As to claim 2, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 1, wherein a fourth pixel signal output from the fourth pixel corresponds to the second exposure time (Shibazaki et al.: Fig.10; col.22, lines 47-51: pixels 201c and 201d have low degree of sensitivity. Please note that pixel 201c corresponds to the third pixel, and pixel 201d corresponds to the fourth pixel in the claim).

As to claim 3, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 1, wherein a floating diffusion element is shared by the at least first, second, third, and fourth pixels (Ui: Fig.9A: SFD; [0151]).

As to claim 4, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 1, wherein a floating diffusion element is provided to each of the at least first, second, third and fourth pixels (Fig.7; [0123]: the divided pixels each individually have the floating diffusion part).

As to claim 5, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 1, wherein the first pixel signal output from the first pixel and the second pixel signal output from the second pixel are simultaneously read to a floating diffusion element (Ui: [0160]: “it is also possible to carry out signal mixing (substantially transfer and addition) in the floating diffusion part FD).

As to claim 6, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 2, wherein the third pixel signal output from the third pixel and the fourth pixel signal output from the fourth pixel are simultaneously read to a floating diffusion element (Ui: [0160]: “it is also possible to carry out signal mixing (substantially transfer and addition) in the floating diffusion part FD).

As to claim 7, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 1, wherein the pixels are arranged in rows and columns (Ui: Fig.3).

As to claim 15, Ui discloses an imaging device (Fig.1: solid-state imaging element 100), comprising: 
a pixel unit (Fig.3: Bayer array) including a plurality of pixels arranged in a matrix pattern (Fig.3: the Bayer array includes a plurality of pixel units DPC) (Fig.3: divided pixel cells DPC-A, DPC-D, DPC-B, DPC-C correspond to the plurality of pixels in the claim), 
wherein n pixels are formed in each of the plurality of pixels (Fig.3: divided pixel cells DPC-A, DPC-D, DPC-B, DPC-C correspond to the n pixels in the claim), and 
wherein n is an integer greater than or equal to four (Fig.3: there are four divided pixel cells).
Ui does not disclose the n pixels are classified into M groups having the same exposure time conditions, and wherein M is an integer that is equal to or greater than two.
However, Shibazaki et al. teaches the n pixels are classified into M groups having the same sensitivity (Fig.10; col.22, lines 47-51: pixels 201a and 201b have high degree of sensitivity; pixels 201c and 201d have low degree of sensitivity), and wherein M is an integer that is equal to or greater than two (in the example of Fig.10, M is two).
On the other hand, Funatsu teaches the sensitivity of the pixels can be changed by changing the exposure time ([0093]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ui with the teaching of Shibazaki and Funatsu such that the n pixels are classified into M groups having the same exposure time conditions, and wherein M is an integer that is equal to or greater than two, so as to improve the dynamic range of the image.

As to claim 18, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 15, wherein each group of pixels includes two or more pixels that share a floating diffusion portion (Ui: Fig.9A: SFD; [0151]), and wherein at least one of two read-out modes simultaneously reads pixel signals from the two or more pixels in each group and adds the pixel signals on the floating diffusion portion (Ui: [0160]: “it is also possible to carry out signal mixing (substantially transfer and addition) in the floating diffusion part FD).

As to claim 20, Ui in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 15, wherein the n pixels share a color filter of a single color (Ui: [0066]: “one pixel under a same-color filter is divided into four cells…”).

Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conners (US 2009/0200451 A1) in view of Shibazaki et al. (US 6,999,119 B1) and Funatsu et al. (US 2010/0134648 A1).

As to claim 15, Conners discloses an imaging device (Fig.5), comprising: 
a pixel unit (Figs.3 and 4: pixel array 300) including a plurality of pixels arranged in a matrix pattern (Figs.3 and 4; [0021]: pixel array 300 includes a plurality of 2x2 block of pixel, which corresponds to the plurality of pixels in the claim), 
wherein n pixels are formed in each of the plurality of pixels, and wherein n is an integer greater than or equal to four (in the example shown in Figs.3 and 4, there are four pixels in ).
Conners fails to disclose the n pixels are classified into M groups having the same exposure time conditions, and 
wherein M is an integer that is equal to or greater than two.
However, Shibazaki et al. teaches the n pixels are classified into M groups having the same sensitivity (Fig.10; col.22, lines 47-51: pixels 201a and 201b have high degree of sensitivity; pixels 201c and 201d have low degree of sensitivity), and wherein M is an integer that is equal to or greater than two (in the example of Fig.10, M is two).
On the other hand, Funatsu teaches the sensitivity of the pixels can be changed by changing the exposure time ([0093]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Conners with the teaching of Shibazaki and Funatsu such that the n pixels are classified into M groups having the same exposure time conditions, and wherein M is an integer that is equal to or greater than two, so as to improve the dynamic range of the image.

As to claim 16, Conners in view of Shibazaki et al. and Funatsu discloses the imaging device according to claim 15, wherein a number of pixels includes nine pixels (Conners: [0040]: 3x3 block of pixels can be placed under the same color filter).

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 8, the prior art of record, Ui (US 2010/0013969 A1), discloses an imaging device (Fig.1: solid-state imaging element 100), comprising:
a pixel unit (Fig.3: one pixel unit DPC) having at least a first pixel, a second pixel, a third pixel, and a fourth pixel (Fig.3: divided pixel cells DPC-A, DPC-D, DPC-B, DPC-C correspond to the first, second, third and fourth pixels, respectively),
wherein the at least first pixel, the second pixel, the third pixel, and the fourth pixel share a color filter of a single color ([0066]: “one pixel under a same-color filter is divided into four cells…”).
Prior art of record Shibazaki et al. (US 6,999,119 B1) discloses wherein the first pixel and the second pixel correspond to a first exposure time (Fig.10; col.22, lines 47-51: pixels 201a and 201b have high degree of sensitivity).
The prior art of record fails to disclose or reasonably suggest: “wherein the third pixel corresponds to a second exposure time different from the first exposure time, and wherein the fourth pixel corresponds to a third exposure time” in combination with other limitations recited in the claim.

Claims 9-14 are allowable as being dependent from claim 8.

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696